ORDER
The Court having ordered on June 30, 1998, that KARL R. LAWNICK of PERTH AMBOY, provide certain documents and information to the Office of Attorney Ethics, failing which respondent would be temporarily suspended from practice without further notice;
And the Office of Attorney Ethics having reported to the Court that respondent has failed to comply with the Order dated June 30,1998;
*118And good cause appearing;
It is ORDERED that KARL R. LAWNICK is hereby temporarily suspended from the practice of law, effective immediately, and until further Order of the Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by KARL R. LAWNICK, pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that KARL R. LAWNICK be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.